IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00013-CR

ALICIA LEWIS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the County Court at Law
                              Ellis County, Texas
                          Trial Court No. 0911956 CR


                         MEMORANDUM OPINION


      Alicia Lewis was found to be in contempt of court and sentenced to 180 days in

jail. She appealed. The Clerk of this Court warned Lewis that the appeal was subject to

dismissal because there is no right of appeal from an order of contempt. See Ex parte

Eureste, 725 S.W.2d, 214, 216 (Tex. Crim. App. 1986); Ex parte Moorehouse, 614 S.W.2d
450, 451 (Tex. Crim. App. 1981); Hubbard v. State, 265 S.W.3d 434, 435 (Tex. App.—

Houston [1st Dist.] 2007, no pet.). The Clerk also warned Lewis that unless a response

was filed showing grounds for continuing the appeal, the appeal would be dismissed.
        Counsel for Lewis responded that Lewis was pursuing a writ of habeas corpus

and that a family member or friend had filed the notice of appeal.

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed February 10, 2010
Do not publish
[CR25]




Lewis v. State                                                               Page 2